PER CURIAM.
We dismiss appellant’s untimely appeal from the trial court’s order rendered on November 5, 1987. The trial court’s retention of jurisdiction to award attorney’s fees and costs did not affect the finality of the order. See General Accident Fire & Life Assurance Corporation, Ltd. v. Kellin, 391 So.2d 305 (Fla. 4th DCA 1980), and Morand v. Stoneburner, 516 So.2d 270 (Fla. 5th DCA 1987), review denied, 525 So.2d 879 (Fla.1988).
We affirm the trial court’s order granting attorney’s fees.
DISMISSED IN PART; AFFIRMED IN PART.
DOWNEY, GLICKSTEIN and DELL, JJ., concur.